UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:000-22887 RJO GLOBAL TRUST (Exact name of registrant as specified in its charter) Delaware 36-4113382 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o R.J. O’Brien Fund Management, LLC 222 South Riverside Plaza Suite 900 Chicago, IL60606 (Address of principal executive offices) (Zip Code) (888) 292 - 9399 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Statements of Financial Condition, as of June 30, 2014 (unaudited) and December 31, 2013 1 Condensed Consolidated Schedules of Investments, as of June 30, 2014 (unaudited) and December 31, 2013 2 Consolidated Statements of Operations, for the three and six months ended June 30, 2014 and 2013 (unaudited) 3 Consolidated Statement of Changes in Unitholders’ Capital, for the six months ended June 30, 2014 (unaudited) 4 Notes to Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 23 SIGNATURES 24 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements RJO GLOBAL TRUST AND SUBSIDIARY Consolidated Statements of Financial Condition Assets June 30, December 31, UNAUDITED Assets: Equity in commodity Trading accounts: Cash on deposit with broker $ $ Unrealized gain on open contracts Total due from broker Cash and cash equivalents on deposit with affiliate Cash on deposit with bank Fixed income securities (cost $0 and $1,501,697, respectively), held by affiliate - Interest receivable 9 Cash on deposit with bank - Non-Trading Prepaid expenses - offering - Total Assets $ $ Liabilities and Unitholders' Capital Liabilities: Accrued commissions $ $ Accrued management fees Accrued incentive fees - Accrued operating expenses Accrued offering expenses - Redemptions payable - Trading Accrued legal fees - Non-Trading Accrued management fees to U.S. Bank - Non-Trading Distribution payable - Non-Trading Total liabilities Unitholders' capital: Unitholders' capital (Trading): Beneficial owners Class A (166,862 and 190,458 units outstanding at June 30, 2014 and December 31, 2013, respectively) Class B (2,829 and 4,564 units outstanding at June 30, 2014 and December 31, 2013, respectively) Managing owner (535 Class A units outstanding at June 30, 2014 and December 31, 2013, respectively) Unitholders' capital (LLC equity/Non-Trading): Participating owners (144,250 and 171,234 units outstanding at June 30, 2014 and December 31, 2013, respectively) Nonparticipating owners (2,129,038 and 2,102,054 units outstanding at June 30, 2014 and December 31, 2013, respectively) Total unitholders' capital Total Liabilities and Unitholders' Capital $ $ Net asset value per unit: Trading: Class A $ $ Class B $ $ LLC equity/Non-Trading $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents RJO GLOBAL TRUST AND SUBSIDIARY Condensed Consolidated Schedules of Investments June 30, 2014 December 31, 2013 Face Maturity Percentage of Face Maturity Percentage of Value Date Net Assets Fair value Value Date Net Assets Fair value Securities owned UNAUDITED Corporate Bonds BB & T Corp Note 2.05% ( cost $0 and $762,121, respectively) $
